Case 20-10343-LSS Doc 3919 Filed 05/13/21 Pagelof1

CHEN
201MAY 13 AM 9: 10

cr] De
‘ oe ooh rue
JS BANKRUPTC

A PT
TRICT OF DFE

Y COUR}
Ly

AWARE

 

May 2, 2021

Justice Lauri Selber Silverstein
Case 4

Subject: Boy Scouts of America

Justice Silverstein,

| was eleven. My father got custody of me and | had to leave my mother and go live
with him. Everything I knew was gone. | felt alone and isolated. A kid from school
asked me if | wanted to go camping with his Troop. Even though | had trust issues
even then The boys scouts were all about trust, honor, all these high ideals so of
course | said yes to something | had never said yes to before. And that was the night |
was molested.

| am 65 now and live alone. The effect the molestation has had on my life has been
profound and ongoing to this day. All the money in the world won't change that. But
life changing money for us and life changing costs to the BSA is the only outcome that
is the right thing for both of us. Please don't let the Boy Scouts of America rape me

again.

 
